Citation Nr: 1034642	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
due to overprescribed Xanax by a VA medical facility.


3.  Entitlement to an increased rating greater than 10 percent 
for a low back strain. 	 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006, July 2007 and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  Those decisions 
denied the Veteran's claims for an increased evaluation for his 
low back strain, service connection for PTSD, and compensation 
pursuant to 38 U.S.C.A. § 1151, respectively.  

A hearing was held on May 26, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The claims for an increased evaluation and for 
compensation pursuant to 38 U.S.C.A. § 1151 will be 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors involved fear 
actual or threatened death due to hostile military or terrorist 
activity.  They are consistent with the places, types, and 
circumstances of the Veteran's service, and there is no clear and 
convincing evidence to the contrary.   
 
2.  The Veteran has been shown to have PTSD that is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for service connection for PTSD, and therefore, the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements have 
been met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence of the claimed in-service 
stressor actually occurred, and a link, as established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or was a 
POW, or that the veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 
128 (1997).

During the pendency of the appeal, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor. See 75 Fed. Reg. 39843 (July 13, 2010).   Specifically, 
the provisions of 38 C.F.R. § 3.304(f) were amended by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The Veteran has not been notified of these regulatory amendments.  
However, as the Veteran's claim for service connection for PTSD 
is granted in the decision below, the Board finds no prejudice in 
proceeding with a decision in this case.

In this case, the Veteran claims that his PTSD is due to being 
exposed to combat.  In particular, he has stated that he 
witnessed deaths of other soldiers and saw the charred remains of 
civilians while deployed in connection with Operation Desert 
Shield/Storm.  These war-related stressors clearly fit the 
definition of events that involved "actual or threatened death" 
due to "hostile military or terrorist activity."  They are also 
consistent with the places, types, and circumstances of the 
Veteran's service, and there is no clear and convincing evidence 
to the contrary.  

The Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
psychiatric disorder.  However, his service personnel records do 
show that he served in a combat zone for 64 days in 1991 when he 
was deployed to participate in Operation Desert Shield Storm.  
The Veteran's personnel records also confirm that he was 
stationed aboard the USS Pensacola and had service in Kuwait.  
Therefore, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010).

Thus, the final remaining question under the amended regulation 
is whether the Veteran has been diagnosed with PTSD by a VA 
psychologist or psychiatrist based on his described in-service 
stressors.  In this regard, VA outpatient treatment records and 
private treatment records indicate a significant psychiatric 
history for the Veteran beginning in 1996, which would have been 
three years after his separation from service.  In 1996, the 
Veteran was extensively treated for panic attacks and seizures, 
and from 1996 to 2009, he has been diagnosed with various 
psychiatric disorders, including panic disorder, depression, 
major depressive disorder, anxiety disorder, bipolar disorder, 
and PTSD.  The Veteran was first diagnosed with PTSD on or around 
2003 when the Veteran complained that "war is hell" and 
reported having frequent, intrusive memories and nightmares.  
Moreover, the Board finds it significant that a VA psychiatrist 
diagnosed the Veteran with PTSD in April 2007 and indicated that 
the disorder was related to his Gulf War exposure from 1990 to 
1991 on the USS Pensacola involving various combat-related 
experiences.  
 
The Board notes that the April 2007 VA physician did not indicate 
that he had reviewed the Veteran's claims file or any service 
records.   However, in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the veteran. See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008) (a medical opinion may not be discounted 
solely because the examiner did not review the claims file).  
Here, as discussed above, the Veteran's stressor has been 
accepted, and the VA physician specifically noted the Veteran's 
report of service on the USS Pensacola during the Gulf War in 
rendering his opinion.  Therefore, the Board finds that the 
aforementioned opinion was based on a credible history, and thus, 
is probative in this case.

The Board does also acknowledge that one VA physician noted in a 
June 2008 opinion that the Veteran's claimed PTSD symptomatology 
may be grounded in the desire to obtain increased disability or 
pension benefits.  However, the VA physician indicated that it 
would be beneficial to review the Veteran's personnel records 
from 1990 to 1991 "if appropriate in the future for his PTSD 
diagnosis."  As such, the physician's opinion rested on 
incomplete information.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual predicate in 
the record are not probative medical opinions); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 303 (2008)

In summary, the evidence of record shows the Veteran had service 
aboard the USS Pensacola, to include deployment to Southeast Asia 
(Kuwait) where he participated in Operation Desert Shield/Storm 
and served 64 days in a combat zone.  The record also shows VA 
psychologists and psychiatrists throughout time have diagnosed 
the Veteran with PTSD related to Gulf War exposure involving 
combat experiences.  In contrast, other VA psychologists and 
psychiatrists have diagnosed the Veteran with additional 
disabilities, to include panic disorder, anxiety disorder, 
depression, and bipolar disorder, unrelated to his military 
experience.  There is also one VA physician in June 2008 raising 
some doubt to the validity of the Veteran's PTSD diagnosis based 
on the credibility of the Veteran.

Notwithstanding the comments of the June 2008 VA physician, the 
Board finds that the Veteran's personnel records substantiate the 
Veteran's claim that he served in a combat zone in Operation 
Desert Shield/Storm.  While not necessarily indicative of combat 
exposure, the Veteran's depiction of his military service is 
generally consistent with the time, place and circumstance of his 
unit assignments.  There is also evidence that the Veteran has a 
current diagnosis of PTSD rendered by a VA psychiatrist.  

In light of the Veteran's current diagnosis, verified in-service 
stressors, and the statements made by VA medical professionals, 
particularly in April 2007, there is a reasonable doubt as to 
whether the Veteran currently has PTSD that is related to his in-
service stressor.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in his favor.    

Moreover, the Board observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Based on the evidence of record, the Board finds that the 
Veteran's current PTSD was incurred in service.  Accordingly, the 
Board concludes that service connection for PTSD is warranted, 
and the benefit sought on appeal is accordingly granted. 
ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for PTSD is granted.


REMAND

With regard to the remaining issues on appeal, the Board 
concludes that further development is necessary prior to final 
adjudication.  As previously noted, the law provides that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).


38 U.S.C.A. § 1151 Claim

With regard to his 38 U.S.C.A. § 1151 claim, the Veteran has 
stated that he sought treatment for his seizure disorder and 
panic disorder for years at the VA medical center (VAMC) in 
Salisbury, North Carolina.  He has indicated that his treatment 
included a prescription for Xanax, which was increased through 
the years to the point where he was taking 360 milligrams per 
month.  The Veteran claims that his dosage far exceeded a 
standard dosage, and as a result, believes that he developed an 
extreme addiction to the drug.  

During his hearing before the Board in May 2010, the Veteran 
specifically stated that he stopped seeking treatment from VA in 
2007 and checked himself into a private recovery clinic in 
Albemarle, North Carolina.  He also indicated that he has 
received treatment from a private physician, Dr. Y. (initials 
used to protect the Veteran's privacy), since 2007.  However, the 
claims file does not appear to contain medical records from the 
private recovery clinic or from Dr. Y.  Therefore, the RO/AMC 
should attempt to obtain and associate with the claims file any 
and all treatment records pertinent to the Veteran's claim.

The Board also finds that an additional medical opinion would be 
helpful in this case.  As previously noted, VA outpatient 
treatment records show that the Veteran was prescribed Xanax by 
VA physicians and private physicians for his seizures beginning 
in 2000.  It also appears the prescribed dosage was increased 
gradually through the years and that he was taking 360 milligrams 
per month in May 2007.  However, VA outpatient treatment records 
further reveal that the Veteran was warned of the addictive 
nature of the drug and encouraged to take a smaller dose.  At 
times, the Veteran attempted to cease Xanax use completely, but 
indicated that his seizures would return when stopped taking the 
drug.  VA outpatient records dated in May 2007 further reveal the 
Veteran became combative when a smaller dose, 120 milligrams less 
than his prescribed amount, arrived in his mail order.  The 
Veteran claims that he was severely addicted to the drug at that 
time.

A VA medical opinion was obtained in June 2008, and the physician 
opined that the § 1151 claim was inappropriate in this case 
because the Veteran was noncompliant with his prescribed medicine 
regimen throughout the years and was advised of the risks 
associated with Xanax use.  The VA physician opined that the 
Veteran's current conditions, to include depression, seizure 
disorder, and panic disorder, were present prior to his 
enrollment at the VAMC in Salisbury, North Carolina and, 
therefore, could not be attributable to VA treatment.  

Based on the foregoing, the evidence of record does not establish 
whether the Veteran currently has an additional disability caused 
by or otherwise due to his use of Xanax as prescribed by VA 
physicians through 2007.  As indicated above, however, the record 
may be incomplete.  Moreover, the available records do not 
contain a medical opinion specifically addressing whether the 
Veteran has an additional disability, to include Xanax addiction, 
due to the carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the VAMC 
in Salisbury, North Carolina, in prescribing a dosage of 360 
milligrams per month of Xanax or due to an event not reasonably 
foreseeable.  Therefore, the Board concludes that an additional 
medical opinion is needed in order to render a decision in this 
case. 


Low Back Strain

The Veteran has claimed that he is entitled to an increased 
rating for his service-connected low back strain.  Specifically, 
he has indicated that his physician recommended back surgery.  He 
has also made it clear that he seeks private treatment for his 
conditions since 2007 because he no longer "trusts" the VAMC.  
However, records of such treatment are not in the claims file.  
In light of the Veteran's statements, the Board finds that the 
record may not be currently complete, and the RO/AMC should make 
efforts to obtain any and all private treatment records 
pertaining to the Veteran's service-connected low back strain.   

The Board further notes a Statement of the Case (SOC) 
adjudicating the low back claim was issued in May 2007.  
Thereafter, additional evidence was received, to include an 
August 2009 VA examination of the spine.  The medical evidence 
received is relevant to his claim.  However, a supplemental 
statement of the case (SSOC) was not issued, and the Veteran did 
not submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence must be referred to 
the RO/AMC for review and preparation of a SSOC, if a grant of 
the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment pertinent to his claims for an 
increased evaluation for his back disability 
and for compensation pursuant to 38 U.S.C.A. 
§ 1151.  After acquiring this information and 
obtaining any necessary authorization, the RO 
should obtain and associate these records 
with the claims file. 

A specific request should be made for medical 
records from the private recovery clinic and 
Dr. Y. dated from 2007 to the present, which 
were identified by the Veteran during his May 
2010 hearing.  The RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  

All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.

2.  After obtaining the above records to the 
extent available, the RO/AMC should schedule 
the Veteran for an appropriate examination, 
but not at the VAMC in Salisbury, North 
Carolina, to determine whether he has any 
additional disability due to fault on VA's 
part in prescribing him Xanax.  

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to indicate whether there 
is any additional disability following the 
medical treatment provided by VA, including a 
prescription for Xanax with doses as high as 
360 milligrams per month.  If so, the 
examiner should also comment as to whether 
the additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the 
medical treatment or whether the outcome of 
the procedure was an event not reasonably 
foreseeable.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
actions taken in the preceding paragraphs.  
Further development may include affording the 
Veteran another VA examination to ascertain 
the current severity and manifestations of 
his service-connected low back strain.

4.  When the development has been completed, 
the case should be reviewed by the RO/AMC on 
the basis of additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  

The Board takes this opportunity to advise the Veteran that the 
actions as directed in this remand, as well as any other 
development deemed necessary, are needed for a comprehensive and 
correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim. 38 C.F.R. § 
3.655.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


